DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on February 9, 2021.  Currently claims 8-12remain in the examination.

Interview
2.	Interview was held on February 24, 2021.  See the Interview Summary for the details of the interview dated March 1, 2021.  

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was granted during a telephone interview with Ms. Cynthia Lamon on February 24, 2021 (See the interview summary dated on March 1, 2021.
  
IN THE CLAIMS:

8. (Currently amended) A method for proxy acquisition of payment card account data to present at a POS terminal adapted to read magnetic stripes and EMV chips using a smart card, the smart card having a plastic form factor supporting any one or more of a user, the method including the steps of:
(a) selecting a desired payment card option from more than one such option identified on the smart card;
(b) sending the payment card option selected in (a) to the card user’s 
(c) from the smart phone, connecting to a cloud server hosting at least one or more payment card accounts, forwarding the selected payment card option to the cloud service;
(d) from the cloud server, authenticating the user account access authority and retrieving a set of card data matching 
(e) from the cloud server, sending the set of card data retrieved in (d) to the smart phone; and
(f) from the smart phone, sending the set of card data to the smart card.

10.    (Previously Presented) The method of claim 8, wherein in (a), input mechanisms are utilized for scroll and select and are touch screen operations.
11.    (Original) The method of claim 8, wherein in (b), the wireless connection is a Bluetooth™ connection or a wireless fidelity (Wi-Fi) connection.
12.    (Original) The method of claim 8, wherein in (c), the cloud hosted service is a digital wallet service hosted on the Internet.

Allowable Subject Matter
4.	Claims 8-12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Claims are directed at a method for proxy acquisition for payment card account data at a POS terminal.  The method as limited in claim 8 including all the steps of acquiring card account data particularly from the cloud server is neither disclosed nor suggested by the cited references.  All pending claims are allowed.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 5, 2021